[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff whose maiden name was Christine Glenn, and the defendant were married on September 25, 1988 at Ansonia, Connecticut.
No minor children were born issue of the marriage.
All jurisdictional requirements have been met.
The marriage of the parties has broken down irretrievably and the same hereby is dissolved.
The court has considered all of the statutory criteria contained in Connecticut General Statutes sections 46b-62,46b-81, 46b-82.
The Court enters the following orders: CT Page 2445
I. ALIMONY
A. The defendant husband shall pay to the plaintiff wife lump sum alimony as follows:
         1) $1,179 on or before November 23, 1990; and 2) $5,000 on or before October 31, 1992;
B. The defendant husband shall indemnify the plaintiff wife and hold her harmless with regard to any and all claims of any creditors for loans or debts for which the plaintiff and defendant signed or for which the defendant may be obligated jointly with the plaintiff, including but not limited to the following:
         1) Bank of New Haven loan number 078185-01; 2) Connecticut Bank  Trust Company loan number 10405523; and 3) any debt due to Sal's Auto Repair Company for services and/or repairs on defendant's car.
II. ASSIGNMENT OF PROPERTY
The defendant husband shall surrender to plaintiff wife the following personal property items on or before November 19, 1990, if they already have not been surrendered:
          13" Color Television Oriental rug Antique rocking chair Hummel collection — Angels  Bells Ass't Aramtele Wrought Iron tricycle Christmas accessories (including Spode) Botanical gardens planter Pottery cookie jar End table/storage chest (bedroom) Wicker blanket chest vacuum cleaner
III. MAIDEN NAME
The plaintiff's maiden name, Glenn, is restored to her.
CLARANCE J. JONES, JUDGE